Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 1 of 93




   EXHIBIT – 2 –
                                                                                                                                          FILED
                                                    Case 1:20-cv-04691-MKV Document
                                                                            12-Person59-2
                                                                                      JuryFiled 05/10/21 Page 2 of 93
                                                                                                                                        11/23/2020 4:20 PM
                                                                                                                                        DOROTHY BROWN
                                             FIRM NO. 90747
                                                                                                                                        CIRCUIT CLERK
                                                                                                                                        COOK COUNTY, IL
                                                                                                                                          11242484
                                                               IN THE CIRCUIT COURT OF COOK COUNTY ILLINOIS
                                                                         COUNTY DEPARTMENT – LAW DIVISION
                                              -----------------------------------------------------------------x
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                                                                               : Case No. 2020L012546
                                              ML FASHION, LLC and ML RETAIL, LLC,                              :
                                                                                                               :
                                                                         Plaintiffs,                           :
                                                                                                               : JURY TRIAL DEMANDED
                                                       v.                                                      :
                                                                                                               :
                                              NICOLAS GOUREAU, STEPHANIE MENKIN,                               :
                                              and NOEMI GOUREAU,                                               :
                                                                                                               :
                                                                         Defendants.                           :
                                                                                                               :
                                              -----------------------------------------------------------------x

                                                                                      COMPLAINT

                                                    Plaintiffs ML Fashion, LLC (“ML Fashion”) and ML Retail, LLC (“ML Retail”)

                                             (collectively, “Plaintiffs”), by their undersigned attorneys, as and for their Complaint against

                                             Defendants Nicolas Goureau (“Goureau”), Stephanie Menkin (“Menkin”), and Noemi Goureau

                                             (“Noemi”) (collectively, “Defendants”), allege as follows:

                                                                              NATURE OF THE ACTION

                                                    1.     This is an action for breach of contract, breach of fiduciary duty, unjust enrichment,

                                             fraud, and tortious interference with contracts. Plaintiff ML Fashion operates a retail clothing

                                             business. ML Retail is a member of, and has loaned money to, ML Fashion and those loans are

                                             secured by, among other things, ML Fashion’s cash and other assets. Defendants Menkin and

                                             Goureau are also members and/or officers of Plaintiff ML Fashion, while Defendant Noemi is

                                             Menkin’s and Goureau’s mother.

                                                    2.     As set forth in greater detail below, Defendants Menkin, Goureau, and Noemi have

                                             for years embarked on a scheme to steal funds from ML Fashion (and, by extension, ML Retail)

                                             for their own personal gain. Defendants have used a company American Express corporate card
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 3 of 93




                                             (the “AMEX Card”) as their own personal piggybank, using it to pay everything from steakhouse

                                             dinners to travel to monthly subscriptions to the dating website “Match.com.” Menkin and
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             Goureau also improperly paid a $175,000 annual salary to their mother using ML Fashion funds,

                                             despite the fact that Noemi did not perform work for ML Fashion and despite the fact that the

                                             manager of ML Fashion specifically directed that these payments cease.            Defendants also

                                             misappropriated ML Fashion funds for other unauthorized, personal purposes, including to make

                                             car payments, car insurance payments, Menkin’s nanny, a mortgage for Noemi’s house in the

                                             Hamptons, and Menkin’s and Goureau’s paying for Noemi’s lifestyle on top of Noemi’s improper

                                             annual salary.

                                                    3.        After being confronted with some of these unauthorized charges, Defendants then

                                             lied to ML Fashion and its manager, claiming, for example, that they had ceased using the AMEX

                                             Card and ML Fashion funds for personal purposes and improperly paying Noemi. Yet Defendants,

                                             in fact, continued to improperly steal ML Fashion’s funds for years more.

                                                    4.        Recently, Defendants have took their misconduct to the next level by making false

                                             representations to Plaintiffs and a Delaware Court regarding the AMEX. Menkin and Goureau

                                             obtained an order requiring ML Fashion to make payments on the AMEX Card.

                                                    5.        After ML Fashion paid off the outstanding balance of the AMEX Card, totaling

                                             hundreds of thousands of dollars, Goureau belatedly produced the AMEX Card billing statements.

                                             It was quickly apparent why Goureau had tried to hide the truth for so long: the statements revealed

                                             Defendants had embezzled funds from ML Fashion for their own personal use, totaling hundreds

                                             of thousands if not millions of dollars. Plaintiffs accordingly seek to recover these and other ML

                                             Fashion funds (which secure loans from ML Retail) that Defendants have misappropriated for their

                                             own personal use as part of their years-long, fraudulent scheme to attempt to loot ML Fashion.




                                                                                              2
                                                     Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 4 of 93




                                                                                          PARTIES

                                                    6.      Plaintiff ML Fashion is a limited liability company organized under the laws of
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             Delaware with its principal place of business in New York. Plaintiff owns and operates fashion

                                             brands and retail stores across the country, including in Illinois.

                                                    7.      Plaintiff ML Retail is a limited liability company organized under the laws of

                                             Delaware with its principal place of business in Illinois. ML Retail owns a 33.34% membership

                                             interest in ML Fashion. The sole member of ML Retail is Marcus Lemonis, a citizen of Illinois.

                                                    8.      Defendant Nicolas Goureau is an individual residing in Florida. Goureau owns a

                                             33.33% membership interest in ML Fashion. Defendant Goureau may be served with process at

                                             138 E. 71st Street, New York, New York 10021-5011 and 45 SW 9th Street, Apt. 3603, Miami,

                                             Florida 33130, or wherever he may be found.

                                                    9.      Defendant Stephanie Menkin is an individual residing in New York. Menkin owns

                                             a 33.33% membership interest in, and is an officer of, ML Fashion. Defendant Menkin may be

                                             served with process at 332 South Shore Road Bastrop, Texas 78602, 188 East 70th Street, Apt.

                                             17A New York, New York 10021, 175 E. 62nd Street, Apt. 7D, New York, New York 10065-

                                             1991, or wherever she may be found.

                                                    10.     Defendant Noemi Goureau is an individual residing in New York. She is the

                                             mother of Goureau and Menkin. Defendant Noemi may be served with process at 190 East 72nd

                                             Street, Apt. 8B, New York, New York 10021, 251 Sebonac Road, Southampton, New York 11968,

                                             or wherever she may be found.

                                                                              JURISDICTION AND VENUE

                                                    11.     This Court has jurisdiction over the parties because the parties conduct business in

                                             Illinois, and the Defendants have committed tortious acts in Illinois.




                                                                                               3
                                                     Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 5 of 93




                                                    12.     Specifically, this Court has personal jurisdiction over Defendants by reason of,

                                             among other things, their systematic and continuous contacts with this forum by virtue of
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             establishing a business, ML Fashion, that intended to and did operate retail stores in Illinois; their

                                             misappropriation of funds rightfully belonging to ML Fashion and/or ML Retail in Illinois; and

                                             because they have tortiously interfered with agreements between Plaintiffs that have mandatory

                                             choice-of-law, jurisdiction, and venue provisions in Chicago, Illinois. As President of ML

                                             Fashion, Menkin was responsible for all of ML Fashion’s retail stores in Illinois and regularly

                                             travelled to Illinois to manage their operation and was in constant contact by telephone with ML

                                             Fashion employees in Illinois. As part of his employment with ML Fashion, Goureau moved to

                                             Chicago to oversee the initial buildout of ML Fashion’s retail stores in Illinois.

                                                    13.     Defendants Menkin, Goureau, and Noemi have also committed tortious and illegal

                                             behavior, as outlined below, that occurred in Cook County, Illinois, and/or were specifically and

                                             purposefully aimed at harming Plaintiffs in Cook County, Illinois, thus subjecting themselves to

                                             this Court’s general and specific personal jurisdiction pursuant to due process and/or the Illinois

                                             long arm statute, 735 ILCS 5/2-209.

                                                    14.     This Court has personal jurisdiction over all Defendants because, among other

                                             things, they intentionally and tortiously interfered with a contract having a personal jurisdiction

                                             provision limited to Cook County, Illinois, thus subjecting themselves to this Court’s general

                                             personal jurisdiction pursuant to due process and/or the Illinois long arm statute, 735 ILCS 5/2-

                                             209. Further, Menkin, Goureau, and Noemi are closely related parties to those agreements as

                                             Menkin signed on behalf of ML Fashion, Goureau is 33.33% member of ML Fashion, and Noemi

                                             is their mother and was supposed employee of ML Fashion, therefore all Defendants could foresee




                                                                                               4
                                                     Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 6 of 93




                                             their tortious interference with these agreements would bring them within the scope of the

                                             agreements.
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                    15.       Venue is proper in Cook County because (1) a substantial part of the events giving

                                             rise to the claims occurred in Cook County; (2) a mandatory venue provision requires exclusive

                                             venue in Cook County, Illinois, and (3) Defendants are otherwise subject to personal jurisdiction

                                             in this venue.

                                             FACTS

                                             A.     Background.

                                                    16.       In or about 2014, Defendants Menkin and Goureau solicited an investment from

                                             Marcus Lemonis (“Lemonis”) to rescue their failing fashion retail business, operating under the

                                             brand name “Courage.B.”

                                                    17.       Lemonis resides in Illinois.

                                                    18.       In connection with their solicitation of an investment from Lemonis to rescue their

                                             business, in or about 2014, Defendants Menkin and Goureau appeared on Lemonis’ popular CNBC

                                             television series, “The Profit.”

                                                    19.       While appearing on “The Profit,” Defendants Menkin and Goureau admitted that

                                             their business had been poorly run and had lost more than $500,00 the year before and that they

                                             just completed a lawsuit against their step-father involving the business.

                                                    20.       In or about 2014, Lemonis agreed to invest $800,000 in Menkin’s and Goureau’s

                                             failing business in order to allow their business to purchase inventory, pay other fees and for

                                             Goureau to receive monies for the first time in exchange for ML Retail, for which Lemonis serves

                                             as managing member, receiving an ownership stake in that business.

                                                    21.       After Lemonis invested in, and became a part owner of, Menkin and Goureau’s

                                             business, the business acquired new brands and opened new stores.


                                                                                               5
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 7 of 93




                                                    22.     In or about 2016, Menkin, Goureau, and ML Retail formed ML Fashion to oversee

                                             and operate their expanding fashion retail business. Menkin, Goureau, and ML Retail formed ML
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             Fashion with the specific intent to conduct business in and across Illinois.

                                                    23.     From the outset of their new venture, Menkin, Goureau, and ML Retail intended

                                             and agreed that ML Fashion would aim their operations at Illinois. Menkin and Goureau formed

                                             ML Fashion envisioning a continuing and wide-ranging presence in Illinois, with Menkin and

                                             Goureau specifically interested in the Chicago market. Menkin and Goureau planned to capture

                                             this market for ML Fashion via the suburb model. Indeed, and as set forth in more detail below,

                                             ML Fashion’s first retail store opened in the Chicago suburb of Lake Forest, Illinois.

                                             B.     The Agreements.

                                                    24.     On or about March 29, 2016, Menkin, Goureau, and ML Retail entered into a

                                             limited liability company agreement for ML Fashion (the “LLC Agreement”) (attached hereto as

                                             Exhibit 1 to the Complaint). Menkin and Goureau each signed the LLC Agreement individually.

                                                    25.     Lemonis signed the LLC Agreement on behalf of ML Retail in Illinois.

                                                    26.     Exhibit A of the LLC Agreement provides that ML Retail owned a 33.34%

                                             membership interest in ML Fashion, and that Menkin and Goureau each owned a 33.33%

                                             membership interest in ML Fashion.

                                                    27.     Exhibit B of the LLC Agreement provides that Lemonis is the chairman and CEO

                                             of ML Fashion, and that Menkin serves as ML Fashion’s president.

                                                    28.     Section 2.3 of the LLC Agreement provides that “[t]he purpose of the Company is

                                             to, directly or indirectly through one or more partnerships, limited liability companies or other

                                             entities, acquire, hold, maintain, manage, improve, finance, sell, dispose of or otherwise invest in

                                             businesses focused on the distribution and sale of apparel, footwear and accessories and sale of

                                             apparel, footwear and accessories, via owned and leased retail stores and online (the ‘Business’).”


                                                                                              6
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 8 of 93




                                                    29.     Section 1 of the LLC Agreement further defines “Business Day” as “a day of the

                                             year on which banks are not required or authorized to close in Chicago, Illinois.”
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                    30.     Section 2.8 of the LLC Agreement provides that ML Fashion’s “credit and assets

                                             shall be used solely for the benefit of the Company, and no asset of the Company shall be

                                             Transferred or encumbered for, or in payment of, any individual obligation of any Member”

                                             (emphasis added).

                                                    31.     Section 6 of the LLC Agreement provides that the management of ML Fashion is

                                             “vested entirely and exclusively in” the manager of ML Fashion (the “Manager”).

                                                    32.     Section 6.1(b) of the LLC Agreement provides that the Manager of ML Fashion is

                                             Marcus Lemonis.

                                                    33.     Section 7.1 of the LLC Agreement provides that ML Fashion’s members do not

                                             have any right to participate in the management or control of ML Fashion, or to act for or bind ML

                                             Fashion in any way.

                                                    34.     Also on or about March 29, 2016, the same day they formed ML Fashion, the parties

                                             further executed additional agreements in order to obtain funding for the newly created entity.

                                             Specifically, the parties arranged for a revolving multi-million dollar loan between ML Fashion as

                                             borrower and ML Retail and lender (“Loan”), which is secured by a Credit Agreement (attached

                                             hereto as Exhibit 2 to the Complaint) and a Security Agreement (attached hereto as Exhibit 3 to

                                             the Complaint).

                                                    35.     The Loan was specifically contemplated in the LLC Agreement as, among other

                                             things, a “Member Loan” under Section 5.1(a).




                                                                                             7
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 9 of 93




                                                    36.     Section 5.3 of the Credit Agreement provides that ML Fashion could not incur

                                             indebtedness beyond what was provided for in the Credit Agreement, meaning the Loan was ML
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             Fashion’s sole source of capital funding.

                                                    37.     Section 7.4 of the Credit Agreement provides the agreement is governed by the

                                             laws of Illinois and that “the parties hereby agree to irrevocably submit to the personal and subject

                                             matter jurisdiction of the federal and state courts sitting in Chicago, Cook County, Illinois, and

                                             agree not to object to such venue for any reason at law or in equity.”

                                                    38.     Section 2 of the Security Agreement provides that ML Retail has a security interest

                                             in, among other things, ML Fashion’s “[f]inancial assets” and “money.”

                                                    39.     Section 8 of the Security Agreement provides:

                                                    ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
                                                    CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
                                                    DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY
                                                    IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
                                                    DISTRICT COURT FOR WITH JURISDICTION IN CHICAGO, ILLINOIS;
                                                    PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
                                                    COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER'S
                                                    OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
                                                    COLLATERAL OR OTHER PROPERTY MAY BE FOUND. DEBTOR
                                                    HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
                                                    JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF
                                                    THE UNITED STATES DISTRICT COURT WITH JURISDICTION IN
                                                    CHICAGO, ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS
                                                    SET FORTH ABOVE. … DEBTOR HEREBY EXPRESSLY AND
                                                    IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
                                                    LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
                                                    THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
                                                    SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
                                                    LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

                                                    40.     Menkin signed both the Credit Agreement and the Security Agreement on behalf

                                             of ML Fashion.




                                                                                              8
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 10 of 93




                                                     41.     Menkin, Goureau, and Noemi were each specifically aware of both the Credit and

                                             Security Agreements as the mechanism to provide funding to ML Fashion and consented to them.
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             They also knew that without the money provided by these agreements, ML Fashion would not

                                             exist because neither Menkin nor Goureau made any capital contributions nor otherwise invested

                                             any of their own money in the business.

                                             C.      ML Fashion’s business expansion strategy in Illinois and beyond.

                                                     42.     Beginning in or about 2016, ML Fashion began its business operations and took its

                                             first planned step toward the eventual goal of opening retail stores across the country by

                                             permanently establishing its first retail store in Illinois.

                                                     43.     Using the capital provided to ML Fashion under the Credit and Security

                                             Agreements, Menkin and Goureau opened ML Fashion’s first store in their desired location of

                                             Lake Forest, Illinois.

                                                     44.     Goureau physically moved to Chicago, Illinois to handle the initial buildout and

                                             installation of fixtures at the Lake Forest location. While living in Illinois, Goureau oversaw the

                                             buildout of additional ML Fashion retail stores across Illinois, including in Hinsdale, Halsted, and

                                             Winnetka.

                                                     45.     As President of ML Fashion, Menkin was ultimately responsible for managing all

                                             of ML Fashion’s Illinois locations. As part of this responsibility, Menkin regularly travelled to

                                             Illinois to manage ML Fashion’s Illinois stores. Menkin further took a specific interest in ML

                                             Fashion’s downtown Chicago location and worked to open that location.

                                                     46.     Ultimately, Goureau and Menkin’s activities in Illinois led to the systematic

                                             expansion of at least ten ML Fashion retail outlets in Illinois.

                                                     47.     ML Fashion owns and operates retail stores throughout the country.

                                                     48.     ML Fashion currently operates at least four stores in Illinois.


                                                                                                 9
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 11 of 93




                                                    49.     ML Fashion is predominantly situated and conducting business in Illinois as the

                                             state with the most retail locations over the rest of the country.
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             D.     Defendants’ fraudulent misrepresentations and misappropriation of company funds.

                                                    50.     Following the formation of ML Fashion, Menkin served as ML Fashion’s president.

                                                    51.     Following the formation of ML Fashion, Menkin and Goureau began using ML

                                             Fashion funds to pay their mother, Noemi Goureau, one of the highest salaries in the company,

                                             $175,000 annually.

                                                    52.     Menkin and Goureau both falsely represented to ML Fashion’s manager, Lemonis,

                                             that in exchange for this salary Noemi was performing services on behalf of ML Fashion.

                                                    53.     When Lemonis inquired about the nature of Noemi’s services, Menkin and Goureau

                                             falsely represented that Noemi was running an ML Fashion store in New York City.

                                                    54.     In reality, Noemi hardly performed any services for ML Fashion and rarely, if ever,

                                             even showed up at the New York City store—much less run it.

                                                    55.     Upon discovering this scheme, Lemonis told Menkin and Goureau that Noemi

                                             could not be paid not to work and instructed that Noemi stop being paid.

                                                    56.     Lemonis further provided a written instruction, on behalf of ML Fashion, to Menkin

                                             and Goureau directing that they stop paying Noemi on behalf of ML Fashion.

                                                    57.     Menkin and Goureau falsely told Lemonis and other ML Fashion employees that

                                             they had stopped paying Noemi. Yet they nevertheless continued to pay Noemi her “salary”

                                             through misappropriation of ML Fashion funds.

                                                    58.     Following the formation of ML Fashion, Goureau, Menkin and Goureau’s mother

                                             Noemi took in excess of $2,000,000 from ML Fashion including the $175,000 in annual payments

                                             to Noemi.




                                                                                               10
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 12 of 93




                                                     59.     From 2016 through at least 2019, Menkin, Goureau, and Noemi charged significant

                                             amounts of personal expenses to the company’s AMEX Card issued in Goureau’s name, despite
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             the fact that the AMEX Card was only authorized for inventory purchases.

                                                     60.     Many of these AMEX Card charges made by Menkin, Goureau, and Noemi

                                             occurred in Illinois.

                                                     61.     In addition to Defendants’ misuse of the AMEX Card, Defendants misappropriated

                                             ML Fashion funds to make personal car payments, car insurance payments, payments to Menkin’s

                                             nanny, payments for the mortgage on Noemi’s house in the Hamptons (Long Island, New York),

                                             and other payments to support Noemi’s lifestyle on top of her exorbitant, unauthorized salary.

                                                     62.     None of these expenditures by Defendants for cars, car insurance, a nanny, a

                                             mortgage, and to support Noemi’s lifestyle were authorized by ML Fashion, and all of these

                                             expenditures were made for personal purposes using ML Fashion funds.

                                                     63.     When Lemonis began hearing about improper and unauthorized personal

                                             expenditures (for which he had no idea and no reason to know of the total breadth and scope of

                                             misappropriation), he spoke to Menkin and Goureau and asked them to stop any such expenditures.

                                             Both Menkin and Goureau promised they would stop using company resources for their personal

                                             benefit.

                                                     64.     Menkin even told her brother Goureau not to use the AMEX Card for personal

                                             expenses.

                                                     65.     When Lemonis would check in with Menkin on this issue, she would say “ I know,

                                             I know; I am dealing with it.”

                                                     66.     Menkin and Goureau lied, however, and continued to use the AMEX Card and ML

                                             Fashion funds for their personal use throughout their entire tenures with ML Fashion.




                                                                                            11
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 13 of 93




                                                    67.     Lemonis received no monies from ML Fashion.

                                                    68.     Following the formation of ML Fashion, ML Retail invested significant sums into
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             ML Fashion and its related businesses to keep them afloat.

                                                    69.     Lemonis was never paid a salary or reimbursed for expenses in his role as the

                                             manager and an officer of ML Fashion, and never otherwise took any money out of the company

                                             as the company did not have sufficient funds to pay Lemonis.

                                                    70.     Following the formation of ML Fashion, neither Menkin nor Goureau put any

                                             money into ML Fashion or its related businesses, despite paying themselves through ML Fashion

                                             funds hundreds of thousands of dollars a year in “consulting fees.”

                                                    71.     In or about early 2020, Lemonis began discovering Defendants’ misconduct,

                                             improper use of ML Fashion’s funds for their personal expenses, and diversion of company assets.

                                                    72.     Upon discovery, Lemonis began discussions with Menkin and Goureau about their

                                             exit from ML Fashion. Lemonis and Menkin proposed that Menkin would exchange all of her

                                             equity in ML Fashion and exit from the company for mutually agreeable inventory.

                                                    73.     Lemonis and Goureau similarly discussed a deal where Goureau would exchange

                                             all of his equity in ML Fashion and exit from the company for mutually agreeable inventory and

                                             to make payments on the AMEX Card for ML Fashion-authorized charges.

                                                    74.     Ultimately, Menkin and Goureau did not follow through with transferring their

                                             equity to Lemonis and instead stopped all communications with Lemonis in early 2020. Then in

                                             June 2020, they filed their lawsuits, as set forth below.

                                                    75.     Despite Lemonis’ good-faith attempts to resolve the parties’ differences, it has

                                             become apparent that all of Menkin’s and Goureau’s negotiations with Lemonis about exchanging

                                             their equity for inventory were a smoke-screen to fraudulently mislead Lemonis into thinking they




                                                                                              12
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 14 of 93




                                             were resolving their disputes, all while Defendants were secretly preparing offensive lawsuits so

                                             they could appear as the purported victims.
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             E.     Menkin and Goureau’s lawsuits.

                                                    76.    On or about June 18, 2020, Menkin and Goureau filed simultaneous, duplicative

                                             lawsuits against, inter alia, Lemonis and ML Retail in Delaware state court (the “Delaware

                                             Action”) and in the United States District Court for the Southern District of New York (the “New

                                             York Action”) in an attempt to recast their culpability for improper actions regarding ML Fashion

                                             in a misguided scheme to attempt to extract even more money from ML Fashion, ML Retail, and

                                             Lemonis.

                                                    77.    Among other things, the Delaware Action seeks to prevent Lemonis and ML Retail

                                             from continuing to operate ML Fashion and to dissolve ML Fashion so that Menkin and Goureau

                                             can take ML Fashion’s assets for themselves.

                                             F.     Menkin and Goureau Makes Misrepresentations to the Delaware Court and to
                                                    Plaintiffs.

                                                    78.    On June 18, 2020, Goureau and Menkin filed a motion in the Delaware Action

                                             seeking, inter alia, to compel ML Fashion to pay the balance of the AMEX Card and monthly

                                             payments on that card going forward.

                                                    79.    As part of that motion, Goureau and Menkin asserted that the AMEX Card was a

                                             “corporate” company card that was “tied to Goureau personally.”

                                                    80.    Goureau and Menkin further asserted that “Goureau has been informed by

                                             American Express that if payments are not made before June 26, 2020 it will come after him

                                             personally for the entire balance amount of roughly $463,112.”




                                                                                            13
                                                     Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 15 of 93




                                                     81.     In a sworn declaration to the Delaware Court dated August 31, 2019, Goureau

                                             stated: “…[I] cannot afford to make the required payments on the [AMEX Card] myself, nor
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             should I as the card was used for Company purchases.”

                                                     82.     In his August 31, 2019 declaration to the Delaware Court, Goureau also stated: “I

                                             have not used [ML Fashion] funds to purchase fancy cars or take lavish trips.”

                                                     83.     In a sworn declaration to the Delaware Court dated August 31, 2019, Menkin stated:

                                             “I never made Company transactions without Lemonis’s knowledge and/or approval and have not

                                             misappropriated Company Funds. . . . I have not use [sic] Company funds to purchase fancy cars

                                             or take lavish trips.”

                                                     84.     On September 4, 2020, Lemonis informed the Delaware Court that he would make

                                             a loan, either individually or through a wholly-owned company, to ML Fashion to ensure that ML

                                             Fashion would have sufficient funds to pay the balance of the AMEX Card.

                                                     85.     Lemonis’ agreement to loan the funds was conditioned upon his reserving the right

                                             to pursue claims for repayment of any amounts that ML Fashion could demonstrate were not

                                             legitimate and authorized ML Fashion company expenses.

                                                     86.     On September 8, 2020, the Delaware Court entered an Order (the “September 8

                                             Order”) that, among other things, directed ML Fashion to make payments on the AMEX Card,

                                             without prejudice to Plaintiffs’ rights to pursue claims regarding unauthorized purchases.

                                                     87.     After entry of the September 8 Order, Lemonis, while in Illinois, loaned funds to

                                             ML Fashion, individually or through a wholly-owned entity, to pay the balance of the AMEX

                                             Card.

                                                     88.     After entry of the September 8 Order and after receiving the loan from Lemonis in

                                             Illinois, ML Fashion paid the balance of the AMEX Card.




                                                                                             14
                                                     Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 16 of 93




                                                     G.    Discovery Reveals Plaintiffs’ Fraud

                                                     89.   In the Delaware Action, ML Fashion sought discovery from Goureau and Menkin
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             regarding, inter alia, the AMEX Card.

                                                     90.   In response to those requests, Goureau objected to the discovery sought, asserting

                                             that “the AMEX card is a corporate card—not a personal card—that is linked to Nicolas

                                             Goureau. As such, all information regarding the card is in the possession of the company”

                                             (emphasis added).

                                                     91.   On or about November 6 and November 13, 2020, after ML Fashion had paid the

                                             balance on the AMEX Card, Goureau belatedly produced certain billing statements for the AMEX

                                             Card.

                                                     92.   The AMEX Card statements revealed that Goureau, Menkin, and Noemi made

                                             hundreds of thousands (if not millions) of dollars of charges that had nothing to do with ML

                                             Fashion’s business, including:

                                                                 Restaurants, fast food chains, and coffee;

                                                                 Gym and other exercise-related memberships (e.g., Soulcycle, Equinox);

                                                                 Taxi, Uber, and limousine services;

                                                                 Haircuts and beauty salons;

                                                                 Airline flights, including numerous flights to Paris and one to Israel;

                                                                 Hotels;

                                                                 Home décor and furnishings;

                                                                 Cable TV and streaming services (e.g., Hulu);

                                                                 Internet radio and streaming music (e.g., Pandora, Amazon Music);

                                                                 Dry cleaning tabs;

                                                                 Mass transportation services;


                                                                                           15
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 17 of 93




                                                                   Auto Insurance;

                                                                   Jewelry stores;
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                                   Parking meters;

                                                                   Trips to an “Escape Room” game in Chicago;

                                                                   Bar tabs;

                                                                   Medical services;

                                                                   Personal clothing from high-end retailers such as Barney’s, Saks Fifth
                                                                    Avenue, and Bergdorf Goodman; and

                                                                   Ongoing monthly subscriptions to the dating website “Match.com” for
                                                                    Noemi Goureau.

                                                     93.     None of these charges on Goureau’s “corporate” card were authorized by Lemonis

                                             or ML Fashion, and none of these charges reflect legitimate Company expenses.

                                                     94.     Many of the improper charges made by Menkin, Goureau, and Noemi were made

                                             while they were physically present in Illinois and/or were charges for payments to businesses

                                             located in Illinois.

                                                     95.     Defendants’ improper charges on the AMEX Card have cost ML Fashion and, by

                                             extension, ML Retail hundreds of thousands, if not millions of dollars, in misappropriated funds.

                                                                             FIRST CAUSE OF ACTION
                                                             (Breach of Contract by Plaintiffs Against Menkin and Goureau)

                                                     96.     Plaintiffs hereby repeat and reallege each and every allegation contained in

                                             paragraphs 1 through 95 of this Complaint as if fully set forth herein.

                                                     97.     ML Retail, Menkin, and Goureau are parties to the LLC Agreement.

                                                     98.     The LLC Agreement is a valid contract.

                                                     99.     Menkin and Goureau owe obligations to both ML Retail and ML Fashion under the

                                             terms of the LLC Agreement.



                                                                                             16
                                                     Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 18 of 93




                                                     100.    ML Retail and ML Fashion have each fully performed their obligations under the

                                             LLC Agreement.
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                     101.    Menkin and Goureau have breached the LLC Agreement by, inter alia, using ML

                                             Fashion funds for personal purposes in violation of Section 2.8 of the LLC Agreement, and

                                             disregarding written and oral directives from ML Fashion’s manager, Lemonis, regarding

                                             improper payments to Noemi, improper AMEX Card charges, and improper misappropriation of

                                             ML Fashion funds for personal expenditures relating to car payments, car insurance, Menkin’s

                                             nanny, the mortgage on Noemi’s house in the Hamptons, and Noemi’s lifestyle.

                                                     102.    ML Fashion has been damaged by Menkin’s and Goureau’s breaches of the LLC

                                             Agreement, including in the form of lost funds that were misappropriated by Menkin and Goureau

                                             in order to make payments to Noemi, improper charges on the AMEX Card, and improper

                                             misappropriation of ML Fashion funds for personal expenditures relating to car payments, car

                                             insurance, Menkin’s nanny, the mortgage on Noemi’s house in the Hamptons, and Noemi’s

                                             lifestyle.

                                                     103.    ML Retail has been damaged by Menkin’s and Goureau’s breaches of the LLC

                                             Agreement, including because of the impact of Menkin’s and Goureau’s improper conduct on the

                                             value of ML Retail’s membership interests in ML Fashion.

                                                     104.    In addition, Menkin and Goureau’s improper conduct diminished the collateral on

                                             the loan between ML Fashion and ML Retail. This further harmed ML Fashion by risking default

                                             on the loan, and it harmed ML Retail by reducing the value of the Loan and the likelihood of full

                                             repayment. Moreover, the jobs of the employees of ML Fashion will be jeopardized if ML Fashion

                                             ceases to operate due to its inability to repay its loans or pay for its operations.




                                                                                               17
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 19 of 93




                                                    105.    By reason of the foregoing, Plaintiffs are entitled to damages in an amount to be

                                             determined at trial.
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                                           SECOND CAUSE OF ACTION
                                                       (Breach of Fiduciary Duty by ML Fashion Against Menkin and Goureau)

                                                    106.    Plaintiffs hereby repeat and reallege each and every allegation contained in

                                             paragraphs 1 through 106 of this Complaint as if fully set forth herein.

                                                    107.    Menkin is a member and officer of ML Fashion.

                                                    108.    Goureau is a member of ML Fashion.

                                                    109.    As members and/or officers of ML Fashion, Menkin and Goureau owed fiduciary

                                             duties to ML Fashion.

                                                    110.    Menkin and Goureau have breached their fiduciary duties to ML Fashion by, among

                                             other things repeatedly, intentionally, and improperly misusing and embezzling ML Fashion funds

                                             (secured through the Credit and Security Agreements) for personal use, including, without

                                             limitation, unauthorized payments to their mother, Noemi, improper, unauthorized charges made

                                             for personal purposes on the AMEX Card, and improper, unauthorized misappropriation of ML

                                             Fashion funds for personal expenditures relating to car payments, car insurance, Menkin’s nanny,

                                             the mortgage on Noemi’s house in the Hamptons, and Noemi’s lifestyle.

                                                    111.    ML Fashion has been harmed and damaged by Menkin’s and Goureau’s breaches

                                             of their fiduciary duties, including because their conduct jeopardizes the existence of ML

                                             Fashion’s business, the jobs of its employees, and its reputation.

                                                    112.    By reason of the foregoing, ML Fashion is entitled to damages in an amount to be

                                             determined at trial.




                                                                                             18
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 20 of 93




                                                                              THIRD CAUSE OF ACTION
                                                                     (Unjust Enrichment by Plaintiffs Against Noemi)
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                     113.     Plaintiffs hereby repeat and reallege each and every allegation contained in

                                             paragraphs 1 through 113 of this Complaint as if fully set forth herein.

                                                     114.     Noemi has retained improper benefits, in the form of improper salary payments

                                             despite not performing work for ML Fashion, in the form of improper charges through her use of

                                             the AMEX Card, and in the form of improper payments for the mortgage on her house in the

                                             Hamptons and to support her lifestyle.

                                                     115.     Noemi’s retention of improper benefits has been to the detriment of ML Fashion,

                                             which has had its cash depleted as a result of Noemi’s receipt of an improper salary, without

                                             receiving commensurate work from Noemi in return, Noemi’s improper use of the AMEX Card

                                             for personal purposes, and her receipt of other unauthorized payments to pay for her mortgage and

                                             her lifestyle.

                                                     116.     Noemi’s retention of improper benefits has been to the detriment of ML Retail,

                                             including because of the impact of Noemi’s improper conduct on the value of ML Retail’s

                                             membership interests in ML Fashion and the diminishment of the collateral on the loan between

                                             ML Fashion and ML Retail.

                                                     117.     Noemi’s retention of these improper benefits violates the fundamental principles of

                                             justice, equity, and good conscience because none of these benefits were authorized by ML

                                             Fashion or its manager, Lemonis, and are injuring ML Fashion and ML Retail.

                                                     118.     Moreover, the jobs of the employees of ML Fashion are jeopardized if ML Fashion

                                             ceases to operate as a result of the misappropriation and improper depletion of its funds.

                                                     119.     By reason of the foregoing, Plaintiffs are entitled to damages from Noemi in an

                                             amount to be determined at trial.



                                                                                              19
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 21 of 93




                                                                           FOURTH CAUSE OF ACTION
                                                                   (Fraud by Plaintiffs Against Menkin and Goureau)
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                    120.    Plaintiffs hereby repeat and reallege each and every allegation contained in

                                             paragraphs 1 through 119 of this Complaint as if fully set forth herein.

                                                    121.    Menkin and Goureau each made false statements of material fact they knew were

                                             false or made with culpable ignorance of their truth or falsity, specifically that Noemi’s salary was

                                             for services rendered to ML Fashion; that the payments would stop as requested by ML Fashion’s

                                             manager, Lemonis; that ML Fashion funds and the AMEX Card would only be used for proper

                                             business expenses and not personal gain; and that Menkin and Goureau would only use their

                                             positions of trust within ML Fashion to advance the company’s interests.

                                                    122.    Plaintiffs reasonably relied upon Menkin’s and Goureau’s false statements to their

                                             detriment, including because ML Retail continued to provide funding to ML Fashion for

                                             operations in reliance on Menkin’s and Goureau’s false statements and because ML Fashion

                                             continued to allow Menkin, Goureau, and Noemi to access the AMEX Card and other company

                                             funds in reliance on Menkin’s and Goureau’s misrepresentations.

                                                    123.    Even as Plaintiffs relied upon Menkin’s and Goureau’s false statements, Menkin

                                             and Goureau went behind Plaintiffs’ backs, continuing to pay Noemi an unauthorized salary,

                                             continuing to make improper charges on the AMEX Card for personal purposes, and continuing

                                             their improper misappropriation of ML Fashion funds for personal expenditures relating to car

                                             payments, car insurance, Menkin’s nanny, the mortgage on Noemi’s house in the Hamptons, and

                                             Noemi’s lifestyle.

                                                    124.    When ML Fashion discovered at least some of Menkin’s and Goureau’s misconduct

                                             in or about late 2019, Menkin and Goureau made further intentional misrepresentations to ML

                                             Fashion’s manager, Lemonis, regarding their desire to resolve any disputes between the parties.



                                                                                              20
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 22 of 93




                                                    125.    Menkin and Goureau made these additional misrepresentations in order to induce

                                             ML Fashion to delay in seeking to vindicate its rights while Menkin and Goureau prepared their
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             own lawsuits seeking to portray themselves as victims.

                                                    126.    ML Fashion delayed in seeking to vindicate its rights based upon its reliance on

                                             Menkin’s and Goureau’s intentional misrepresentations, to ML Fashion’s detriment.

                                                    127.    Menkin and Goureau also made misrepresentations to Plaintiffs and to the

                                             Delaware Court in the Delaware Action by claiming that the AMEX Card was used for proper

                                             business purposes only and not for personal purposes.

                                                    128.    Based upon those misrepresentations to Plaintiffs and the Delaware Court,

                                             Lemonis, acting in Illinois, agreed to lend funds to ML Fashion to pay the AMEX Card, and the

                                             Delaware Court directed ML Fashion to pay the balance of the AMEX Card, totaling more than

                                             $450,000.

                                                    129.    As a result of Menkin’s and Goureau’s fraud, Plaintiffs have suffered damages in

                                             an amount to be determined at trial.

                                                                            FIFTH CAUSE OF ACTION
                                                  (Tortious Interference with Credit and Security Agreements Against Defendants)

                                                    130.    Plaintiffs hereby repeat and reallege each and every allegation contained in

                                             paragraphs 1 through 130 of this Complaint as if fully set forth herein.

                                                    131.    The Credit and Security Agreements are valid, enforceable, and binding contracts

                                             between Plaintiffs.

                                                    132.    All Defendants had knowledge of the Credit and Security Agreements and ML

                                             Fashion’s obligations under these agreements, at least through Menkin and Goureau who are

                                             33.33% owners of ML Fashion.




                                                                                             21
                                                    Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 23 of 93




                                                    133.    As set forth above, Defendants intentionally engaged in actions in ways they knew

                                             would cause violation of the terms of these agreement, including but not limited to repeatedly,
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                             intentionally, and improperly utilizing ML Fashion’s funds obtained through the Credit and

                                             Security agreements for their own personal purposes via the AMEX Card, unauthorized salary

                                             payments to Noemi, and improper misappropriation of ML Fashion funds for personal

                                             expenditures relating to car payments, car insurance, Menkin’s nanny, the mortgage on Noemi’s

                                             house in the Hamptons, and Noemi’s lifestyle.

                                                    134.    Defendants’ tortious interference resulted in a situation where ML Fashion’s full

                                             performance under the Credit Agreement and Security Agreement has been compromised, ML

                                             Fashion is in jeopardy of defaulting and breaching the agreements, and its performance will be

                                             rendered impossible.

                                                    135.    As a result of Defendants intentional interference with Plaintiffs agreements,

                                             Plaintiffs have suffered damages in an amount to be determined at trial.

                                                                                PRAYER FOR RELIEF

                                                    WHEREFORE, Plaintiffs respectfully request that this Court enter an Order:

                                                    (a)     On the First Cause of Action for Breach of Contract, awarding all general, specific,

                                                            actual, economic, and non-economic damages to ML Fashion and ML Retail in an

                                                            amount to be determined at trial;

                                                    (b)     On the Second Cause of Action for Breach of Fiduciary Duty, awarding injunctive

                                                            relief and all general, specific, actual, economic, and non-economic damages to ML

                                                            Fashion in an amount to be determined at trial;




                                                                                             22
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 24 of 93




                                             (c)   On the Third Cause of Action for Unjust Enrichment, awarding all general, specific,

                                                   actual, economic, and non-economic damages to ML Fashion and ML Retail in an
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                   amount to be determined at trial;

                                             (d)   On the Fourth Cause of Action for Fraud, awarding all general, specific, actual,

                                                   economic, and non-economic damages to ML Fashion and ML Retail in an amount

                                                   to be determined at trial;

                                             (e)   On the Fifth Cause of Action for Tortious Interference with Credit and Security

                                                   Agreements, awarding all general, specific, actual, economic, and non-economic

                                                   damages to ML Fashion and ML Retail in an amount to be determined at trial;

                                             (f)   Awarding judgment that Defendants are liable under each of the above Counts;

                                             (g)   Awarding compensatory damages in an amount to be proved after the discovery of

                                                   all relevant evidence and trial;

                                             (h)   Award the disgorgement of all improperly gained monies by Defendants;

                                             (i)   Awarding Plaintiffs their reasonable attorneys’ fees and costs incurred in

                                                   connection with this action and the enforcement of their rights;

                                             (j)   Costs and expenses in this action; and

                                             (k)   For such other and further relief as the Court deems just and proper.




                                                                                      23
                                                  Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 25 of 93




                                             Dated: November 23, 2020                 SEYFARTH SHAW LLP
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                                                      By: Michael D. Wexler
                                                                                       Michael D. Wexler (mwexler@seyfarth.com)
                                                                                       Robyn E. Marsh (rmarsh@seyfarth.com)

                                                                                      233 S. Wacker Drive, Suite 8000
                                                                                      Chicago, Illinois 60606-6448
                                                                                      Telephone: (312) 460-5559
                                                                                      Firm No. 90747

                                                                                      Jesse M. Coleman (pro hac vice application to
                                                                                      be filed)
                                                                                      700 Milam Street, Suite 1400
                                                                                      Houston, Texas 77002
                                                                                      (713) 238-1805


                                                                                      Attorneys for Plaintiffs ML Fashion, LLC and
                                                                                      ML Retail, LLC




                                                                                 24
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 26 of 93

                                                                                                         FILED
                                                                                                         11/23/2020 4:20 PM
                                                                                                         DOROTHY BROWN
                                                                                                         CIRCUIT CLERK
                                                                                                         COOK COUNTY, IL
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                                                                         2020L012546
                                                                                                        11242484
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 27 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 28 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 29 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 30 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 31 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 32 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 33 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 34 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 35 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 36 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 37 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 38 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 39 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 40 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 41 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 42 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 43 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 44 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 45 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 46 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 47 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 48 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 49 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 50 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 51 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 52 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 53 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 54 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 55 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 56 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 57 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 58 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 59 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 60 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 61 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 62 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 63 of 93

                                                                                                        FILED
                                                                                                        11/23/2020 4:20 PM
                                                                                                        DOROTHY BROWN
                                                                                                        CIRCUIT CLERK
                                                                                                        COOK COUNTY, IL
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                                                                        2020L012546
                                                                                                        11242484
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 64 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 65 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 66 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 67 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 68 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 69 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 70 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 71 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 72 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 73 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 74 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 75 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 76 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 77 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 78 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 79 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 80 of 93

                                                                                                        FILED
                                                                                                        11/23/2020 4:20 PM
                                                                                                        DOROTHY BROWN
                                                                                                        CIRCUIT CLERK
                                                                                                        COOK COUNTY, IL
FILED DATE: 11/23/2020 4:20 PM 2020L012546




                                                                                                        2020L012546
                                                                                                        11242484
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 81 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 82 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 83 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 84 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 85 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 86 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 87 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 88 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 89 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 90 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 91 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 92 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
                                             Case 1:20-cv-04691-MKV Document 59-2 Filed 05/10/21 Page 93 of 93
FILED DATE: 11/23/2020 4:20 PM 2020L012546
